DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and new claims 21-25 are presently under consideration, with claims 16-20 being cancelled by applicant’s amendments to the claims filed with the response dated 08 October 2020.
Applicant’s amendments to the claims have overcome the indefiniteness rejections of claims 1-19 under 35 U.S.C. 112(b) set forth in the prior office action. These rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art rejection of record, and these rejections are therefore withdrawn. However, upon performing an updated search and consideration of the amended claims, and new claims, new prior art was discovered and a new grounds of rejection for claims 1-15 and new claims 21-25 is set forth below.
Applicant’s arguments and remarks where applicable to the new grounds of rejection are also addressed below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 17 February 2016. It is noted, however, that applicant has not filed a certified copy of the DE 102016202435.3 application as required by 37 CFR 1.55.
Additionally regarding applicant’s request on pages 9-10 of the response dated 08 October 2020 that the USPTO retrieve the certified copy of the DE 102016202435.3 application from the International Bureau, applicant may be eligible to take advantage of the electronic priority document exchange (PDX) program. (Information available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx) to retrieve a copy of the foreign priority application from the participating office. See below:
RETRIEVAL PROCESS
The retrieval process for electronic priority document exchange includes several practice tips that will help applicants promptly identify potential problems.  If retrieval fails applicants remain responsible for the submission of the certified copy of the foreign application.
For foreign applications (to which priority is properly claimed in a U.S. application) filed in a participating foreign IP office, automatic retrieval will be attempted by the USPTO when the U.S. application is released from the Office of Patent Application Processing.  For automatic retrieval by the USPTO via the WIPO DAS Exchange, the applicant also must provide to the USPTO the WIPO DAS access code for the priority application.  The “Foreign Priority Information” section of the ADS form includes an Access Code field for this purpose.
A separate written request to retrieve is required under 37 CFR 1.55(i)(4) where a certified copy of a foreign application (to which priority is claimed in a U.S. application) filed in a nonparticipating foreign IP office is contained in an EP or JP application file.  The applicant must use form PTO/SB/38 (or an applicant-generated equivalent) to identify the EP or JP application as well as the nonparticipating office certified copy contained in that EP or JP application file.  For example, where the applicant claims priority to a DE (German Patent and Trademark Office) application, a certified copy of which is contained in an EP application the applicant can file form PTO/SB/38 and, under Option A of that form, request the USPTO to obtain from the EP application file (indicate the country, application number, and filing date) an electronic copy of the certified copy of the DE application (indicate the country and application number).
   FILING RECEIPT INDICATION THAT RETRIEVAL WILL BE ATTEMPTED BY THE USPTO
The U.S. application filing receipt will indicate whether applicant has complied with a request to retrieve pursuant to 37 CFR 1.55(i).  Applicants should inspect the application filing receipt and request a corrected filing receipt if a request to retrieve under 37 CFR 1.55(i) is incorrectly captured.
• For Direct Bilateral Exchange, the following paragraph will appear on the filing receipt:
Request to Retrieve – This application either claims priority to one or more applications filed in an intellectual property Office that participates in the Priority Document Exchange (PDX) program or contains a proper Request to Retrieve Electronic Priority Application(s) (PTO/SB/38 or its equivalent).  Consequently, the USPTO will attempt to electronically retrieve these priority documents.
• For WIPO DAS Exchange, the WIPO DAS access code is required. When the WIPO DAS access code is provided, “Access Code Provided” will appear on the filing receipt for the relevant foreign application as well as the “Request to Retrieve” paragraph. When the WIPO DAS access code is not provided, “No Access Code Provided” will appear on the filing receipt for the relevant foreign application.
     CERTIFIED COPY REQUIREMENT FOR INTERNATIONAL APPLICATIONS ENTERING THE U.S. NATIONAL PHASE UNDER 35 U.S.C. 371
For a majority of international applications filed under the PCT, the applicant has complied with the certified copy requirement during the international phase by submitting the certified copy to the International Bureau as set forth in PCT Rule 17.1(a), (b) and/or (b-bis).  When the applicant submits a U.S. national phase application the USPTO in its capacity as a designated/elected office receives directly from the International Bureau a copy of the priority documents furnished during the international phase, along with the other national phase documents.  The copy of a priority document received directly from the International Bureau satisfies the requirement for a certified copy in the national phase application.  Receipt of the priority document from the International Bureau should be acknowledged on the notice of acceptance (Form PTO/DO/EO/903).  This service is independent from the PDX program.
For the few international applications filed under the PCT where the applicant has not complied with the certified copy requirement during the international phase, the applicant may wish to satisfy the certified copy requirement by using the Direct Bilateral Exchange or the WIPO DAS Exchange of the PDX program as discussed above. 






Claim Objections
Claims 1 and 24-25 are objected to because of the following informalities:  
In lines 23-25 of claim 1, the recitation “an associated n-type semiconductor of the plurality of n-doped n-type semiconductors electrical contacting the associated p-type semiconductor and the associated n-type semiconductor to one another”, the phrase “electrical contacting” should be “electrically contacting”.
Likewise claims 24 and 25 each also recite “an associated n-type semiconductor of the plurality of n-doped n-type semiconductors electrical contacting the associated p-type semiconductor and the associated n-type semiconductor to one another” where the phrase “electrical contacting” should be “electrically contacting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 15 is also rendered indefinite by depending from indefinite claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934), and further in view of Ohkubo et al (US 6,374,616).

Regarding claim 1 Roane discloses a heat exchanger comprising:  
a flow chamber able to be flowed through by a first fluid (C1/L50-70, Figs. 2-4 see: bottom part 9 of sheet metal case allowing airflow of interior air); 
a fin structure arranged in the flow chamber and able to be flowed through by the first fluid (C2/L33-72, Figs. 2-4 see: lower finned plate 32 in bottom part 9 of sheet metal case); 
a heat transfer chamber for an exchange of heat with the first fluid (C1/L50-70, Figs. 2-4 see: upper part 7 of sheet metal case allowing airflow of exterior air for reversible heating and cooling between interior and exterior air); 
a thermoelectric temperature-control system, arranged between the fin structure and the heat transfer chamber, for heat transmission between the heat transfer chamber and the flow chamber (C2/L1-32, Figs. 2-4 see: thermoelectric heat pump mounted between bottom part 9 and upper part 7); 
the temperature-control system including at least one Peltier element with a plurality of p-doped p-type semiconductors and a plurality of n-doped n-type 
a plurality of connecting structures disposed on a side of the fin structure facing the at least one Peltier element (C2/L18-54, Figs. 2-4 see: lower finned plate 32 having bus plates 23 and 26, epoxy strips 36 and aluminum oxide 37);
a plurality of electrically insulating base layers (C2/L18-54, Figs. 2-4 see: aluminum oxide 37) and a plurality of electrically conductive connecting layers (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26);  
the plurality of connecting structures each including a respective base layer of the plurality of base layers and a respective connecting layer of the plurality of connecting layers (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26, and aluminum oxide 37); 
the respective connecting layer disposed on a side of the respective base layer facing away from the fin structure (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26, and aluminum oxide 37 formed on lower finned plate 32 opposite fins 33);  
the respective connecting layer, on a side facing away from the respective base layer, connected to an associated p-type semiconductor of the plurality of p-doped p-type semiconductors and an associated n-type semiconductor of the plurality of n-doped n-type semiconductors electrical contacting the associated p-type semiconductor and the associated n-type semiconductor to one another (C2/L1-51, Figs. 2-5 see: thermoelectric heat pump comprising alternating bars 20 of n-type semiconductor 
wherein the fin structure is provided with the plurality of base layers via oxidation (C2/L32-54, Figs. 2-4 see: lower finned plate 32 having aluminum oxide 37 formed through anodization).
Regarding claim 1, Roane does not explicitly disclose where the respective connecting layer (bus plates 23 and 26) is directly disposed on a side of the respective base layer (aluminum oxide 37) facing away from the fin structure.
Ohkubo teaches a thermoelectric device and heat exchanger arrangement where connecting layers electrically connecting between a plurality of p-doped p-type semiconductors and a plurality of n-doped n-type semiconductors are directly disposed on respective insulating base layers formed on an aluminum heat exchanger via oxidation (Ohkubo, C7/L50-67, C8/L1-67, C9/L1-10, Figs. 4-5 see: insulating coats 16 of alumina formed on heat exchange body 6 (formation can be by plasma spraying or alternatively through anodic oxidation), with metal coats 17 directly formed on insulating coats 16 and electrically connecting adjacent p- and n-type thermoelectric conversion elements 12 and 13). Ohkuba teaches this connection structure removes the need of an insulating adhesive or grease disposed between the insulating base layers and electrically connecting layers thereby reducing thermal resistance and improving adhesion between the layers allowing improved performance of heat conduction and more accurate temperature control (Ohkubo, C1/L25-57, C2/L15-29).
Ohkubo and Roane are combinable as they are both concerned with the field of heat exchangers and thermoelectric coolers.


Regarding claims 2-4 modified Roane discloses the heat exchanger according to Claim 1, wherein the fin structure is provided with the plurality of base layers via a reduction- oxidation reaction, a reduction-oxidation reaction of the fin structure or wherein the base layer is anodized onto the fin structure (C2/L32-54, Figs. 2-4 see: lower finned plate 32 having aluminum oxide 37 formed through anodization which meets the structural limitations of claims 2-4).  

Regarding claim 5 modified Roane discloses the heat exchanger according to Claim 1, wherein the heat transfer chamber is able to be flowed through by a second fluid and is delimited by a tube (C1/L50-70, Figs. 2-4 see: upper part 7 of sheet metal 

Regarding claim 6 modified Roane discloses the heat exchanger according Claim 1, wherein the heat transfer chamber is able to be flowed through by a second fluid and is delimited by a sheet metal structure (C1/L50-70, Figs. 2-4 see: upper part 7 of sheet metal case allowing airflow of exterior air and bounded by sheet metal side walls 8), and wherein the thermoelectric temperature-control system is arranged between the fin structure and the sheet metal structure (C2/L1-32, Figs. 2-4 see: thermoelectric heat pump mounted between bottom part 9 and upper part 7).  

Regarding claim 7 modified Roane discloses the heat exchanger according Claim 1, wherein the respective base layer has a greater cross-sectional area than the respective connecting layer (C2/L32-54, Figs. 2-4 see: strips of aluminum oxide 37 having a greater area than bus plates 23 and 26 to insulate said plates from the finned plate 32).  

Regarding claim 8 modified Roane discloses the heat exchanger according Claims 1, wherein each of the plurality of connecting structures includes at least two respective connecting layers of the plurality of connecting layers, the at least 

Regarding claim 11 modified Roane discloses the heat exchanger according Claim 1, and the claim 11 limitation “wherein the plurality of base layers have a thermal conductivity of at least 1 W/(mK)” is directed to an inherent material property of the base layer. Roane teaches the base layers formed from anodized aluminum oxide (C2/L32-54, Figs. 2-4 see: strip of aluminum oxide 37) and applicant’s specification recites anodized aluminum oxide in paras [0031], and [0033] as a material for the base layers having a thermal conductivity of at least 1 W/(mK). The anodized aluminum oxide base layers of Roane will inherently display the material property of having a thermal conductivity of at least 1 W/(mK). See MPEP 2112.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934) in view of Ohkubo et al (US 6,374,616) as applied to claims 1-8, and 11 above, and further in view of Watanabe et al (US 5,409,547).

Regarding claim 12 Roane discloses the heat exchanger according Claim 1, but does not explicitly disclose wherein the plurality of connecting layers have a connecting layer thickness extending from a side facing the plurality of base layers to the side facing away from the plurality of base layers, and the connecting layer thickness is at least ten times smaller than at least one of (i) a width of the plurality of connecting layers extending transversely to the connecting layer thickness and (ii) a length of the 
Watanabe discloses the heat exchanger according Claim 1, wherein the connecting layer has a connecting layer thickness extending from a side facing the base layer to the side facing away from the base layer, which is at least ten times smaller than at least one of a width of the connecting layer extending transversely to the connecting layer thickness and a length of the connecting layer extending transversely to the connecting layer thickness and transversely to the width (Watanabe, C9/L35-45, C10/L1-35, Figs. 5-6 see: the connecting layer copper electrodes (electrode 8) have thicknesses of 0.03-0.05 cm and a length that is at least as long as 2 lengths of the 3x3 mm2 semiconductor chips thus making the thickness of the electrode 8 at least ten times smaller than a length of the electrode 8).
Watanabe and modified Roane are combinable as they are both concerned with the field of heat exchangers and thermoelectric coolers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Watanabe such that the plurality of connecting layers of Roane have a connecting layer thickness extending from a side facing the plurality of base layers to the side facing away from the plurality of base layers, and the connecting layer thickness is at least ten times smaller than at least one of (i) a width of the plurality of connecting layers extending transversely to the connecting layer thickness and (ii) a length of the plurality of connecting layers extending transversely to the connecting layer thickness and transversely to the width as taught by Watanabe (Watanabe, C9/L35-45, C10/L1-35, Figs. 5-6 see: the 2 semiconductor chips thus making the thickness of the electrode 8 at least ten times smaller than a length of the electrode 8) as such a modification would have amounted to the use of known connecting layer dimensions for their intended purpose in the known environment of a thermoelectric cooler to accomplish the entirely expected result of providing electrical connection between thermoelectric semiconductor elements without causing an undesirable increase in thermal resistance in the thermoelectric cooler.

Regarding claim 13 modified Roane discloses the heat exchanger according to claim 1, and Watanabe teaches wherein the plurality of base layers have a base layer thickness of 1 µm to 100 µm as Watanabe teaches such a thickness is sufficient for providing electrical insulation (Watanabe, C16/L23-25, Figs. 5 and 9-10 see: electrical insulating layer 18 is 3-20 µm thick).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934) in view of Ohkubo et al (US 6,374,616) as applied to claims 1-8, and 11 above, and further in view of Yoshioka et al (US 6,274,803).

Regarding claim 9 Roane discloses the heat exchanger according Claim 1, but does not explicitly disclose wherein the plurality of base layers have a flexibility matched to at least one of a flexibility of the fin structure and a flexibility of a component arranged on a side of the semiconductors facing away from the plurality of base layers.  

Modified Roane and Yoshioka are combinable as they are both concerned with the field of thermoelectric coolers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Yoshioka such that the plurality of base layers of aluminum oxide of Roane have a thickness between 10 µm to 100 µm as taught by Yoshioka (Yoshioka, C3/L32-68, C4/L1-8, C8/L27-48) as Yoshioka teaches the flexibility of the aluminum oxide layers is dependent on its thickness and this range ensures reliable insulation while being thin enough to provide the thermoelectric module with good flexibility allowing it to be fitted to curved surfaces and compensate for thermal stress (Yoshioka, C1/L63-67, C2/L1-7, C3/L32-68, C4/L1-8, C8/L27-48). The claim 9 limitation “wherein the plurality of base layers have a flexibility matched to at least one of a flexibility of the fin structure and a flexibility of a component arranged on a side of the semiconductors facing away from the plurality of base layers” is directed to an intended use of the claimed heat exchanger. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the 
As such, the flexibility of the plurality of base layers of Roane is considered fully capable of being matched to at least one of a flexibility of the fin structure and a flexibility of a component arranged on a side of the semiconductors facing away from the base layer.

Regarding claim 10 modified Roane discloses the heat exchanger according Claims 1, and regarding the limitation “wherein the plurality of connecting layers have a flexibility matched to at least one of a flexibility of the fin structure, a flexibility of the plurality of base layers, and a flexibility of a component arranged on a side of the semiconductors facing away from the plurality of base layers”, as the plurality of base layers of Roane are capable of flexing with the thermoelectric module which includes the plurality of connecting layers allowing it to be fitted to curved surfaces and compensate for thermal stress as taught by Yoshioka (Yoshioka, C1/L63-67, C2/L1-7, C3/L32-68, C4/L1-8, C8/L27-48), the plurality of connecting layers of Roane are considered to have a flexibility matched to a flexibility of the plurality of base layers.

Claims 14-15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934) in view of Ohkubo et al (US 6,374,616) as applied to claims 1-8, and 11 above, and further in view of Horio (US 2009/0236087).


6the fin structure has a plurality of first base sections including the base layer (Roane, C2/L18-54, Figs. 2-4 see: lower finned plate 32 has a plurality of strips of aluminum oxide 37);
Roane does not explicitly disclose the fin structure has a plurality of second base sections arranged spaced apart from the plurality of first base sections on a side of the plurality of first base sections facing away from the temperature-control system; the fin structure includes a plurality of legs each connecting a respective first base section of the plurality of first base sections and a respective second base section of the plurality of second base sections to one another and each of the plurality of first base sections and each of the plurality of second base sections are connected to two legs of the plurality of legs, the two legs extending in an inclined manner relative to one another.
Horio discloses a heat exchanger for a thermoelectric device comprising a fin structure where the fin structure has a plurality of first base sections including the base layer (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a where insulating resin layers 14 are disposed), the fin structure has a plurality of second base sections arranged spaced apart from the plurality of first base sections on a side of the plurality of first base sections facing away from the temperature-control system (Horio, [0031] Fig. 1 see: lowest portions of corrugated fins 13 extending across base width “y”); the fin structure includes a plurality of legs each connecting a respective first base section of the plurality of first base sections and a respective second base section of the plurality of second base sections to one another and each of the plurality of first base 
Modified Roane and Horio are combinable as they are both concerned with the field of thermoelectric devices and heat exchangers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Horio such that the fin structure of Roane has a plurality of first base sections including the base layer of Roane as taught by Horio (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a where insulating resin layers 14 are disposed), the fin structure has a plurality of second base sections arranged spaced apart from the plurality of first base sections on a side of the plurality of first base sections facing away from the temperature-control system of Roane as taught by Horio (Horio, [0031] Fig. 1 see: lowest portions of corrugated fins 13 extending across base width “y”), the fin structure includes a plurality of legs each connecting a respective first base section of the plurality of first base sections and a respective second base section of the plurality of second base sections to one another and each of the plurality of first base sections and each of the plurality of second base sections are connected to two legs of the plurality of legs, the two legs extending in an inclined manner relative to one another as 

Regarding claim 15 modified Roane discloses the heat exchanger according to Claim 14, and Horio teaches wherein the fin structure is provided in a single piece and structured from a metal sheet (Horio, [0031], [0079] Fig. 1 see: the fin structure 13 is formed from a single piece of a corrugated metal sheet).

Regarding claim 21 modified Roane discloses the heat exchanger according to Claim 1, but does not explicitly disclose wherein the fin structure has a flexibility matched to a flexibility of the plurality of base layers and a flexibility of the plurality of connecting layers.
Horio teaches a heat exchanger for a thermoelectric device comprising a fin structure formed as a corrugated fin structure having gaps formed between joint regions of the corrugated fin structure (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a and non-joint regions 13b). Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0012], [0015], [0035]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Horio such that the fin structure of Roane is formed as a corrugated fin structure having gaps formed between joint regions of the corrugated fin structure (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a and non-joint regions 13b) as Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0012], [0015], [0035]).
Furthermore, the recited claim 21 limitation “wherein the fin structure has a flexibility matched to a flexibility of the plurality of base layers and a flexibility of the plurality of connecting layers” is directed to an intended use of the claimed heat exchanger. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP 2111.02, 2112.01 and 2114-2115.
As such, the flexibility of the fin structure of modified Roane is considered fully capable of being matched to a flexibility of the plurality of base layers and a flexibility of the plurality of connecting layers as Horio teaches the structure of the corrugated fin is able to absorb thermal stress to avoid cracks and defects and thus is capable of matching flexibility with the plurality of base layers and the plurality of connecting layers to avoid crack and defects.


Regarding claim 23 modified Roane discloses the heat exchanger according to Claim 1, but does not explicitly disclose wherein the fin structure includes a plurality of first base sections, a plurality of second base sections disposed spaced apart from the plurality of first base sections, and a plurality of legs that extend between and connect the plurality of first base sections and the plurality of second base sections; and at least two of the plurality of connecting structures are arranged spaced apart from one another on one of the plurality of first base sections.
Horio discloses a heat exchanger for a thermoelectric device comprising a fin structure where the fin structure includes a plurality of first base sections (Horio, [0066] Fig. 4 see: corrugated fins 44 having joint regions 44a), a plurality of second base sections disposed spaced apart from the plurality of first base sections (Horio, [0066] Fig. 4 see: corrugated fins 44 having lower regions spanning across width “y”), and a plurality of legs that extend between and connect the plurality of first base sections and the plurality of second base sections (Horio, [0066] Fig. 4 see: corrugated fins 44 having non-joint regions 44b connecting between joint regions 44a and lower regions spanning across width “y”); and at least two of the plurality of connecting structures are arranged spaced apart from one another on one of the plurality of first base sections (Horio, [0066] Fig. 4 see: two insulating resin layers 45 and two electrodes 46 are disposed on and spaced apart on one of the joint regions 44a). Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0069]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Horio such that the fin structure of Roane includes a plurality of first base sections as taught by Horio (Horio, [0066] Fig. 4 see: corrugated fins 44 having joint regions 44a), a plurality of second base sections disposed spaced apart from the plurality of first base sections as taught by Horio (Horio, [0066] Fig. 4 see: corrugated fins 44 having lower regions spanning across width “y”), and a plurality of legs that extend between and connect the plurality of first base sections and the plurality of second base sections as taught by Horio (Horio, [0066] Fig. 4 see: corrugated fins 44 having non-joint regions 44b connecting between joint regions 44a and lower regions spanning across width “y”); and at least two of the plurality of connecting structures of Roane are arranged spaced apart from one another on one of the plurality of first base sections as taught by Horio (Horio, [0066] Fig. 4 see: two insulating resin layers 45 and two electrodes 46 are disposed on and spaced apart on one of the joint regions 44a) as Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0069]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934) in view of Ohkubo et al (US 6,374,616) as applied to claims 1-8, and 11 above, and further in view of Horio (US 2009/0236087) and in further view of Lofy (US 2009/0025770).

Regarding claim 22 modified Roane discloses the heat exchanger according to Claim 1, but does not explicitly disclose, wherein the fin structure has sufficient flexibility to compensate for displacements of 5 µm to 50 µm via flexible bending.
Horio teaches a heat exchanger for a thermoelectric device comprising a fin structure formed as a corrugated fin structure having gaps formed between joint regions of the corrugated fin structure (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a and non-joint regions 13b). Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0012], [0015], [0035]).
Modified Roane and Horio are combinable as they are both concerned with the field of thermoelectric devices and heat exchangers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Horio such that the fin structure of Roane is formed as a corrugated fin structure having gaps formed between joint regions of the corrugated fin structure (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a and non-joint regions 13b) as Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0012], [0015], [0035]).
Furthermore, Lofy teaches for corrugated fin shaped heat exchangers the fin structure is better able to flex or move in response to thermal differentials (Lofy, [0136]-1) with a smaller thickness allowing a greater flexibility for the corrugated fin structure to compensate for changes in shape of the thermoelectric device as a result of thermal expansion/contraction (Lofy, [0135], [0109]-[0114]).
Therefore, the desired level of compensation for changes in shape of the thermoelectric device as a result of thermal expansion/contraction of the apparatus of modified Roane is a variable that can be modified by varying the degree of flexibility of the fin structure of modified Roane, with the level of compensation for changes in shape of the thermoelectric device as a result of thermal expansion/contraction increasing as the degree of flexibility of the fin structure of modified Roane increases. For that reason, the degree of flexibility of the fin structure of modified Roane, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the degree of flexibility of the fin structure of modified Roane cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the degree of flexibility of the fin structure of modified Roane to obtain the desired level of compensation for changes in shape of the thermoelectric device of Roane (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934) and further in view of Horio (US 2009/0236087) and in further view of Lofy (US 2009/0025770).

Regarding claim 24 Roane discloses a heat exchanger, comprising: 
a flow chamber able to be flowed through by a first fluid (C1/L50-70, Figs. 2-4 see: bottom part 9 of sheet metal case allowing airflow of interior air); 
a fin structure arranged in the flow chamber and able to be flowed through by the first fluid (C2/L33-72, Figs. 2-4 see: lower finned plate 32 in bottom part 9 of sheet metal case); 
a heat transfer chamber for an exchange of heat with the first fluid (C1/L50-70, Figs. 2-4 see: upper part 7 of sheet metal case allowing airflow of exterior air for reversible heating and cooling between interior and exterior air); 
a thermoelectric temperature-control system, arranged between the fin structure and the heat transfer chamber, for heat transmission between the heat transfer chamber and the flow chamber (C2/L1-32, Figs. 2-4 see: thermoelectric heat pump mounted between bottom part 9 and upper part 7); 
the temperature-control system including at least one Peltier element with a plurality of p-doped p-type semiconductors and a plurality of n-doped n-type semiconductors electrically contacting one another (C2/L1-32, Figs. 2-5 see: thermoelectric heat pump comprising alternating bars 20 of n-type semiconductor material and p-type semiconductor material contacted to eachother through bus plates 23-27); 

a plurality of electrically insulating base layers (C2/L18-54, Figs. 2-4 see: aluminum oxide 37) and a plurality of electrically conductive connecting layers (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26);  
the plurality of connecting structures each including a respective base layer of the plurality of base layers and a respective connecting layer of the plurality of connecting layers (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26, and aluminum oxide 37); 
the respective connecting layer disposed on a side of the respective base layer facing away from the fin structure (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26, and aluminum oxide 37 formed on lower finned plate 32 opposite fins 33);  
the respective connecting layer, on a side facing away from the respective base layer, connected to an associated p-type semiconductor of the plurality of p-doped p-type semiconductors and an associated n-type semiconductor of the plurality of n-doped n-type semiconductors electrical contacting the associated p-type semiconductor and the associated n-type semiconductor to one another (C2/L1-51, Figs. 2-5 see: thermoelectric heat pump comprising alternating bars 20 of n-type semiconductor material and p-type semiconductor material mounted on bus plates 23 and 26 on a side facing away from aluminum oxide 37); and

Regarding claim 24 Roane does not explicitly disclose wherein the fin structure has sufficient flexibility to compensate for displacements of 100 µm to 1000 µm via flexible bending.
Horio teaches a heat exchanger for a thermoelectric device comprising a fin structure formed as a corrugated fin structure having gaps formed between joint regions of the corrugated fin structure (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a and non-joint regions 13b). Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0012], [0015], [0035]).
Modified Roane and Horio are combinable as they are both concerned with the field of thermoelectric devices and heat exchangers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Horio such that the fin structure of Roane is formed as a corrugated fin structure having gaps formed between joint regions of the corrugated fin structure (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a and non-joint regions 13b) as Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0012], [0015], [0035]).
1) with a smaller thickness allowing a greater flexibility for the corrugated fin structure to compensate for changes in shape of the thermoelectric device as a result of thermal expansion/contraction (Lofy, [0135], [0109]-[0114]).
Therefore, the desired level of compensation for changes in shape of the thermoelectric device as a result of thermal expansion/contraction of the apparatus of modified Roane is a variable that can be modified by varying the degree of flexibility of the fin structure of modified Roane, with the level of compensation for changes in shape of the thermoelectric device as a result of thermal expansion/contraction increasing as the degree of flexibility of the fin structure of modified Roane increases. For that reason, the degree of flexibility of the fin structure of modified Roane, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the degree of flexibility of the fin structure of modified Roane cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the degree of flexibility of the fin structure of modified Roane to obtain the desired level of compensation for changes in shape of the thermoelectric device of Roane (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are In re Aller, 105 USPQ 223).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Roane (US 3,138,934) and further in view of Horio (US 2009/0236087).

Regarding claim 25 Roane discloses a heat exchanger, comprising: 
a flow chamber able to be flowed through by a first fluid (C1/L50-70, Figs. 2-4 see: bottom part 9 of sheet metal case allowing airflow of interior air); 
a fin structure arranged in the flow chamber and able to be flowed through by the first fluid (C2/L33-72, Figs. 2-4 see: lower finned plate 32 in bottom part 9 of sheet metal case); 
a heat transfer chamber for an exchange of heat with the first fluid (C1/L50-70, Figs. 2-4 see: upper part 7 of sheet metal case allowing airflow of exterior air for reversible heating and cooling between interior and exterior air); 
a thermoelectric temperature-control system, arranged between the fin structure and the heat transfer chamber, for heat transmission between the heat transfer chamber and the flow chamber (C2/L1-32, Figs. 2-4 see: thermoelectric heat pump mounted between bottom part 9 and upper part 7); 
the temperature-control system including at least one Peltier element with a plurality of p-doped p-type semiconductors and a plurality of n-doped n-type semiconductors electrically contacting one another (C2/L1-32, Figs. 2-5 see: thermoelectric heat pump comprising alternating bars 20 of n-type semiconductor 
a plurality of connecting structures disposed on a side of the fin structure facing the at least one Peltier element (C2/L18-54, Figs. 2-4 see: lower finned plate 32 having bus plates 23 and 26, epoxy strips 36 and aluminum oxide 37);
a plurality of electrically insulating base layers (C2/L18-54, Figs. 2-4 see: aluminum oxide 37) and a plurality of electrically conductive connecting layers (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26);  
the plurality of connecting structures each including a respective base layer of the plurality of base layers and a respective connecting layer of the plurality of connecting layers (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26, and aluminum oxide 37); 
the respective connecting layer disposed on a side of the respective base layer facing away from the fin structure (C2/L18-54, Figs. 2-4 see: bus plates 23 and 26, and aluminum oxide 37 formed on lower finned plate 32 opposite fins 33);  
the respective connecting layer, on a side facing away from the respective base layer, connected to an associated p-type semiconductor of the plurality of p-doped p-type semiconductors and an associated n-type semiconductor of the plurality of n-doped n-type semiconductors electrical contacting the associated p-type semiconductor and the associated n-type semiconductor to one another (C2/L1-51, Figs. 2-5 see: thermoelectric heat pump comprising alternating bars 20 of n-type semiconductor material and p-type semiconductor material mounted on bus plates 23 and 26 on a side facing away from aluminum oxide 37); and

Regarding claim 25, although Roane discloses the fin structure has a plurality of first base sections including the base layers (Roane, C2/L18-54, Figs. 2-4 see: lower finned plate 32 has a plurality of strips of aluminum oxide 37) Roane does not explicitly disclose wherein the fin structure includes a plurality of first base sections, a plurality of second base sections disposed spaced apart from the plurality of first base sections, and a plurality of legs that extend obliquely between and connect the plurality of first base sections and the plurality of second base sections; and wherein the plurality of connecting structures are arranged on the plurality of first base sections.
Horio discloses a heat exchanger for a thermoelectric device comprising a fin structure where the fin structure has a plurality of first base sections wherein a plurality of connecting structures are arranged on the plurality of first base sections (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a where electrodes 15 and insulating resin layers 14 are disposed), a plurality of second base sections disposed spaced apart from the plurality of first base sections, and a plurality of legs that extend obliquely between and connect the plurality of first base sections and the plurality of second base sections (Horio, [0031] Fig. 1 see: inclined non-joint regions 13b of corrugated fins 13 connecting joint regions 13a and the lowest portions of corrugated fins 13 extending across base width “y”). Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat 
Modified Roane and Horio are combinable as they are both concerned with the field of thermoelectric devices and heat exchangers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roane in view of Horio such that the fin structure of Roane has a plurality of first base sections wherein the plurality of connecting structures of Roane are arranged on the plurality of first base sections as taught by Horio (Horio, [0028]-[0031] Fig. 1 see: corrugated fins 13 having joint regions 13a where electrodes 15 and insulating resin layers 14 are disposed), the fin structure has a plurality of second base sections arranged spaced apart from the plurality of first base sections on a side of the plurality of first base sections facing away from the temperature-control system of Roane as taught by Horio (Horio, [0031] Fig. 1 see: lowest portions of corrugated fins 13 extending across base width “y”), a plurality of second base sections disposed spaced apart from the plurality of first base sections, and a plurality of legs that extend obliquely between and connect the plurality of first base sections and the plurality of second base sections as taught by Horio (Horio, [0031] Fig. 1 see: inclined non-joint regions 13b of corrugated fins 13 connecting joint regions 13a and the lowest portions of corrugated fins 13 extending across base width “y”) as Horio teaches this corrugated fin structure has gaps which absorb thermal stress and thus increase reliability of the heat exchanger by avoiding the occurrence of cracks and defects due to thermal stress (Horio, [0035]).

Response to Arguments
Applicant's arguments on page 12 of the response filed 08 October 2020 directed to independent claim 1 and the prior art of Roane have been fully considered but are moot in view of the new grounds of rejection set forth above.
Applicant's arguments on pages 12-13 of the response filed 08 October 2020 directed to independent claim 1 and the prior art of Watanabe have been fully considered but are moot in view of the new grounds of rejection set forth above.
Applicant's arguments on pages 13-14 of the response filed 08 October 2020 directed to the dependent claim 9 and the prior art of Yoshioka have been fully considered bur are not found persuasive.
Specifically, applicant argues: 
1. Alleged Intended Use 
The flexibility of a structure is a characteristic of the structure and is dependent upon on several factors such as the composition (e.g., material make up) and configuration (e.g., thickness) of the structure. For example, regardless of use, the flexibility of a 1 mm thick rubber member is greater than the flexibility of a 1 meter thick steel bar. The recited flexibility of the base layer in claim 9, therefore, relates to structural characteristics of the base layer rather than its "intended use" as contended in the Office Action. Consequently, consideration of the aforementioned recitation of claim 9 as "an intended use" is improper. 
2. Yoshioka 
As explained by Yoshioka, the aluminum-oxide sprayed coating 61 may not be formed correctly if the thickness of the coating 61 is less than 10 pm and the flexibility of the coating 61 deteriorates, leading to problems of thermal stress, if the thickness of the coating 61 is greater than 100 pm. (Id. at 8:12-48). Thus, when the coating 61 has a thickness between 10 pm to 100 pm "it is possible to provide the thermoelectric module with good flexibility and 
Accordingly, claim 9 is patentable for at least these additional reasons.

Applicant’s arguments and remarks to claim 9 have been fully considered but are not found persuasive. Yoshioka teaches a thermoelectric cooler with an insulating aluminum oxide layer (plurality of base layers) (Yoshioka, C3/L32-68, C4/L1-8, C8/L27-48, Fig. 7 see: aluminum oxide coating 61) where an aluminum oxide layer’s flexibility is dependent on its thickness with the thickness between 10 µm to 100 µm to ensure reliable insulation while being thin enough to provide the thermoelectric module with good flexibility allowing it to be fitted to curved surfaces and compensate for thermal stress (Yoshioka, C1/L58-67, C2/L1-7, C3/L32-68, C4/L1-8, C8/L27-48). 
By having the property being able to flex with the thermoelectric module layers allowing said thermoelectric module to be fitted to curved surfaces and compensate for thermal stress, the plurality of base layers of modified Roane have flexibility matched to at least one of a flexibility of the fin structure and a flexibility of a component arranged on a side of the semiconductors facing away from the base layer (the curved surface 
Applicant's arguments on pages 14-16 of the response filed 08 October 2020 directed to new claims 21-25 have been fully considered but are moot in view of the new grounds of rejection set forth above.
Applicant’s further arguments and remarks either depend from the arguments rebutted above, or are considered moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726